Citation Nr: 9910917	
Decision Date: 04/20/99    Archive Date: 04/30/99

DOCKET NO.  95-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for amputation of the right 
lower extremity below the knee, secondary to frozen feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active service from May 1943 to February 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the veteran's claim for 
service connection for right leg amputation.


FINDING OF FACT

There is no competent medical evidence of record of a nexus, 
or link, between the amputation of the right lower extremity 
below the knee after service and an incident of the veteran's 
military service, including any in-service frozen feet.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for amputation of the right 
lower extremity below the knee.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that this matter was previously 
before the Board and remanded in March 1997 for additional 
development.  The requested development has been completed, 
and the case is ready for appellate review.

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be established for disabilities 
that are proximately due to or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310(a).  
Furthermore, any additional disability resulting from the 
aggravation of a non-service connected condition by a 
service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 
(1995) (en banc).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997). 

Alternatively, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) has indicated that a claim 
may be well grounded based on application of the rule for 
chronicity and continuity of symptomatology, set forth in 
38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  The Court held that the chronicity provision applies 
where there is evidence, regardless of its date, which shows 
that a veteran had a chronic condition either in service or 
during an applicable presumption period and that the veteran 
still has such condition.  Savage, 10 Vet. App. at 498.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation.  Id.  If the chronicity provision does not 
apply, a claim may still be well grounded "if the condition 
is observed during service or any applicable presumption 
period, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology."  Id.  

The veteran essentially contends that his right leg 
amputation is a direct result of a frozen feet condition that 
he suffered while on active duty.  The veteran's available 
service medical records are negative for any indication of 
complaints, treatment, or diagnosis of frozen feet.  His 
separation examination report of February 1946 indicates that 
his feet and skin were normal.  Information from the National 
Personnel Records Center received in August 1993 indicates 
that any remaining service medical records of the veteran are 
unavailable and presumed to have been destroyed at a fire at 
that facility.  Pursuant to the March 1997 BVA remand, 
efforts were made to search alternative sources for any 
potential service records for the veteran; however, those 
efforts had negative results, which are documented in the 
veteran's claims file.  Nevertheless, as will be discussed, 
the absence of additional service medical records does not 
prevent the Board from rendering an equitable determination 
with respect to the claim on appeal.

Many years following separation from service, private medical 
reports from Bethesda Hospital, dated in January 1993, reveal 
that the veteran was diagnosed with gangrene of the right leg 
and atherosclerotic peripheral vascular disease.  Reportedly, 
he had continued to smoke at a heavy rate after 
revascularization of the right lower extremity several years 
earlier.  He subsequently underwent a below the knee, right 
leg amputation.  The report is silent for any reference to 
frozen feet or other incident related to service.  

In July 1994, the veteran testified before a hearing officer 
that he had developed frozen feet in December 1944, when he 
was stationed in Italy.  He stated that it was cold, raining, 
and sleeting after having been out training all day, and that 
he and others had to ride in an unheated train.  He said that 
he sought treatment the next day, but was told there was 
nothing that could be done.  Since that time, he contends 
that he has had a burning sensation in his feet, and that 
they were always cold and sweaty.  When asked whether the 
doctor had alluded to the frozen feet as the reason for the 
amputation, the veteran testified that he had forgotten to 
mention it to the doctor.  

The veteran was unable to remember names of other persons who 
were in the cold with him, and who might have also sustained 
frostbite, although he stated that his cousin was treated for 
frostbite.  A copy of the October 1945 service separation 
examination report for the veteran's cousin shows that the 
cousin was seen at a trenchfoot aid hospital in January 1945.  
His separation examination report was normal.  

A statement from the veteran's sister, received in July 1994, 
indicates that she lived with the veteran shortly after his 
time in service, and witnessed that his feet were frequently 
sweating.  A statement from the veteran's cousin, who claims 
to have served with the veteran, also received in July 1994, 
indicates that he and the veteran both had frozen feet in 
service.  In April 1997, the veteran also submitted an 
additional statement detailing the events surrounding the 
time he contends that he developed frozen feet in service.  

Significant to this appeal is the fact that there is no 
competent medical evidence of record of a nexus, or link, 
between any post-service amputation of the right lower 
extremity below the knee, and an incident of the veteran's 
military service, including in-service frozen feet.  Nor is 
there any competent medical evidence that the veteran had 
peripheral vascular disease in service, which it appears was 
a medical factor in the veteran's amputation.  As the veteran 
has not had any medical training or expertise, his 
unsupported assertions do not constitute competent evidence 
of the required medical nexus.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent to 
offer medical opinions).  See also Grottveit, 5 Vet. App. at 
93 (lay assertions of medical etiology cannot constitute 
evidence to render a claim well grounded under section 
5107(a)).  In short, even assuming for discussion purposes 
that the veteran incurred cold injury in service as he and 
other have described, in the absence of competent medical 
evidence of a link between the veteran's right lower 
extremity amputation and service, including frozen feet, his 
appeal must fail as not well grounded.  

In light of the foregoing, the Board finds that the veteran 
has not met his initial burden of submitting evidence of a 
well-grounded claim for service connection for amputation of 
the right lower extremity below the knee.  As such, the VA is 
under no further duty to assist the veteran in developing the 
facts pertinent to the claim.  See Epps, 126 F.3d at 1468.  
The Board recognizes that this appeal is being disposed of in 
a manner that differs from that utilized by the RO, denial of 
the veteran's claim on the merits, whereas the Board has 
concluded that the claim is not well grounded.  When an RO 
does not specifically address the question whether a claim is 
well grounded and proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  


ORDER

The veteran not having presented a well grounded claim for 
service connection for amputation of the right lower 
extremity below the knee, including as secondary to frozen 
feet, the appeal is denied. 



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

